Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Air Methods Corporation: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos.33-24980, 33-46691, 33-55750, 33-65370, 33-75742, 333-108599, and 333-138771) of Air Methods Corporation (the Company) of our reports dated March14, 2008, with respect to the consolidated balance sheets of Air Methods Corporation as of December31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2007, and the related consolidated financial statement schedule, Schedule II – Valuation and Qualifying Accounts and the effectiveness of internal control over financial reporting as of December31, 2007, which reports appear in the December31, 2007 annual report on Form10-K of Air Methods Corporation. Our report with respect to the consolidated financial statements refers to the Company’s adoptions of Financial Accounting Standards Board (FASB) Interpretation No.48, Accounting for Uncertainty in Income Taxes, effective January1, 2007 and SFAS No.123(R), Share-Based Payment,effective January1, 2006. Our report also refers to a change in method of accounting for revenue and uncompensated care in KPMG
